DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 07/26/22. 
Claims 1-18 are pending in this application.
Claims 1 have been amended in the instant application.

Claims 1-18 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Sylla et. al (US20080318658A1) discloses systems, apparatus and methods for remote management of a gaming machine are described herein. In some embodiments, an apparatus includes a host platform having a host processor controlled by a host operating system. The host platform has a host storage and a host power state, wherein the host processor is to execute instructions that includes a wagering game. The apparatus also includes a subsystem that is operable independent of the host operating system and the host power state. The subsystem includes a processor that is separate from the host processor. The subsystem also includes a nonvolatile data store that is separate from the storage of the host platform. (see abstract).  

	Ruppert et. al  (US20090124392A1) discloses a slot management system including a download and configuration server-based sub-system and method is disclosed for use with game devices, systems, and methods is provided to enable users to monitor, control, and modify game devices and other related activities. A download and configuration system controller and method is provided for managing the download and configuration server-based sub-system. (see abstract).  

Zalewski (US20100146502A1) provides systems and methods provide an operation of digital content assemblages such as video games with a digital processor so as to control platform dependent replacement of digital asset components. In an example embodiment, a video game package is operated on a first platform. The video game includes one or more first digital asset components such musical and/or graphical works. Platform association data is accessed to evaluate an association between the first digital asset component and the first platform. The platform association data is checked for a concurrence between the platform association data and platform data. A second digital asset component is substituted for the first digital asset component in accordance with the check of the platform association data to permit the operating of the digital content assemblage with the second digital asset component as a replacement for the first digital asset component. (see abstract).

LeMay et al. (US20130084991A1) discloses systems and methods are described to validate user connections to one or more application servers within a multi-tenant application system. A domain-level cookie at the client identifies any active connections for that client. As the client requests a connection to a particular application, the cookie is provided to a validation server that determines if any previously-established sessions with the multi-tenant system exist, and/or if such sessions remain active. If an active session already exists, then the client can be redirected to a particular server to continue the previously-established session. If no valid prior sessions are available, then the client can be validated and a new connection to an appropriate server can be established, as appropriate. (see abstract).

Giobbi (US7766749B2) discloses a centralized gaming system comprises a central server system and a plurality of display terminals remote from and linked to the central server system. The central server system includes a master game server, a game execution server, and a database server. The master game server stores a plurality of games of chance. Each game includes respective game play software and respective audiovisual software. In response to one of the games being selected for play at one of the display terminals, the game play software for the selected game is loaded from the master game server into the game execution server and is executed by the game execution server to randomly select an outcome. The audiovisual software for the selected game is selectively executed at the display terminal to visually represent the outcome on a display of the display terminal. The database server collects game activity data based on the outcome and maintains such data for report generation and player tracking purposes. The master game server may evaluate the collected game activity data and, in turn, modify one or more of the display terminals for maximizing earnings and target marketing. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 07/26/22. Dependent claims 2-6 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 7. Dependent claims 8-12 further limits allowed independent claim 7; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 13. Dependent claims 14-18 further limits allowed independent claim 13; therefore, they are also allowed.

Accordingly, claims 1-18 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449